Case: 18-51015      Document: 00515239561         Page: 1    Date Filed: 12/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-51015                       December 17, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
DONALD WAYNE READ,

                                                 Plaintiff-Appellant

v.

E. HSU; BILL REESE; CHRISTINE E. MCKEEMAN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:18-CV-662


Before BENAVIDES, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Donald Wayne Read, Texas prisoner # 1888548, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint alleging that the defendants
wrongfully dismissed grievances that he had filed with the “Texas State Bar
Association” against the attorneys involved in his prior criminal proceedings.
The district court dismissed the complaint pursuant to 28 U.S.C. § 1915(e),
determining that his request for compensation for his allegedly wrongful


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-51015     Document: 00515239561     Page: 2   Date Filed: 12/17/2019


                                    18-51015

conviction failed to state a claim because it was barred by Heck v. Humphrey,
512 U.S. 477, 486-87 (1994); that he failed to state a claim for monetary relief
against the defendants in their official capacities due to their Eleventh
Amendment immunity; and that he did not have a federally protected
constitutional right to have his grievances resolved to his satisfaction. In a
subsequent “amended Final Judgment,” which we construe as the denial of a
Federal Rule of Civil Procedure 60(b) motion, the district court made a similar
determination.
        On appeal, Read notes that his complaint alleged that the Texas State
Bar refused to compel its members to follow Texas Statutes and rules of
professional conduct. He also asserts that the statute under which the district
court dismissed his complaint violates his First Amendment right to petition
the Government for grievances.          Additionally, he asserts that prison
authorities are obligated “to assist inmates in filing legal papers” and that if a
federal judge were to “ironically” dismiss a citizen’s complaint as frivolous, it
would reflect on the constitutional right to equal protection. Finally, he states
that the dismissal of his complaint as frivolous “is a[] bias[ed] method for the
courts to exploit and oppress the poor citizens of our Nation” and is illegal and
void.
        Read does not provide any facts or arguments in support of these
conclusory assertions, and none of these assertions addresses the district
court’s reasons for dismissing or denying his claims. When an appellant does
not identify any error in the district court’s analysis, it is the same as if the
appellant had not appealed the judgment. Brinkmann v. Dallas Cnty. Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, any challenges
to the district court’s judgments dismissing the complaint and denying the
construed Rule 60(b) motion are deemed abandoned, and Read’s appeal is


                                           2
    Case: 18-51015    Document: 00515239561     Page: 3   Date Filed: 12/17/2019


                                   18-51015

DISMISSED as frivolous. See id.; 5th Cir. R. 42.2; Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983).
      Read has already accumulated at least three strikes for purposes of 28
U.S.C. § 1915(g). See, e.g., Read v. Collier, No. 5:18-CF-191 (N.D. Tex. Jan. 14,
2019) (unpublished); Read v. Naylor, No. 4:18-CV-168 (N.D. Tex. Jan. 16, 2019)
(unpublished); Read v. LaCroix, No. 4:18-CV-235 (N.D. Tex. Jan. 22, 2019)
(unpublished). As a result, the district court imposed the § 1915(g) “three-
strikes bar” in a subsequent civil rights action filed by Read. See Read v. TDCJ
Director, No. 5:19-CV-106 (N.D. Tex. Aug. 23, 2019) (unpublished). We have
not applied the § 1915(g) bar here because Read filed this appeal before earning
three strikes. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015); Banos v.
O’Guin, 144 F.3d 883, 885 (5th Cir. 1998). We remind Read, however, that he
is barred under § 1915(g) from proceeding IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION REMINDER ISSUED.




                                          3